Belgium’s international commitment is rooted in the
conviction that initiatives taken at the global level can
move forward only through dialogue and cooperation.
The careful European building process taught us that.
That is why Belgium firmly believes in the virtues of
multilateralism. We are stronger standing together than
alone. By standing together, we benefit from greater
legitimacy and therefore have better opportunities to
make our voices heard.
The challenges facing the United Nations have
the virtue of being clear. As the Secretary-General has
said, the options that become available to the world
will depend on the answers that we provide. The
Organization’s credibility will continue to be judged by
its effectiveness and its results on the ground. We must
improve and strengthen the United Nations apparatus.
We fully support the Secretary-General’s efforts in this
difficult task. At the same time, we believe that the
United Nations system should better reflect the new
international realities.
The sustained commitment of the United Nations
is required if we are to find a definitive solution to the
42

crisis in the Great Lakes region. The conflict there has
already cost millions of lives. We must not fail to
respond; inaction would constitute negligence. While I
do not underestimate the difficulties in this regard, I
am convinced that a solution can be found. I refuse to
believe, therefore, that the stabilization process is
doomed to deadlock or failure. In order to find a
solution, however, the international community must
show that it can make a difference. In that regard, it is
encouraging to note how dedicated the Secretary-
General is to his mission. For its part, Belgium will
continue to appeal to its European Union partners for a
collective and committed involvement in the region.
It is essential that stability and security be fully
established and guaranteed in the Democratic Republic
of the Congo. It is clear that the transition process must
be successful. We in the international community
cannot emphasize enough that political leaders have
the duty to make it succeed. Indeed, there is no
alternative to that process as a means of achieving
peace and development in the region.
Nation-building is impossible as long as impunity
and insecurity exist. In that respect, the restructuring
and the integration of the army are essential, as is the
demobilization and reintegration of former combatants.
Belgium is currently training almost 300 Congolese
soldiers under its Train the Trainers programme.
It is also essential that the International
Committee to Accompany the Transition fully shoulder
its responsibilities. For its part, Belgium is committed
to taking an active part in the implementation of the
declaration adopted by the countries members of that
Committee.
The United Nations Organization Mission in the
Democratic Republic of the Congo (MONUC) is
playing a crucial role, and Belgium attaches great
importance to that. It is not only the credibility of the
United Nations that is at stake here, but — more
important — the future of an entire region. Belgium
therefore supports a better targeted mandate for
MONUC, as well as a strengthening of its means.
With our European partners, we are also
considering the best way of making a joint contribution
to that Mission. It goes without saying that the
elections scheduled for 2005 will be crucial. They will
require substantial human and financial means, to
which Belgium has already decided it will contribute.
With regard to the situation in Rwanda, we offer
our full support to the praiseworthy efforts made to
achieve reconciliation. Normalized relations between
Rwanda and the Democratic Republic of the Congo are
absolutely indispensable and must be based on
collaboration and good-neighbourly relations. This
implies a mutual respect of the borders.
In many regards, the latest developments in
Burundi are encouraging. A constitution has been
adopted, a referendum has been announced and an
electoral commission is in place. Elections are
essential, of course, which is why Belgium has
provided significant financial backing to their
organization. I urge the international community to
specify without delay what resources it is ready to
mobilize for this purpose.
Belgium shares the concerns about the
humanitarian crisis in Darfur. There is no excuse for
the persecution and systematic massacre of thousands
of human beings. Given the scale of the suffering, the
efforts and the progress made thus far remain
insufficient. Belgium therefore insists on the swift
establishment of an international commission of
inquiry.
The situation in Iraq will continue to present a
considerable challenge over the coming months and
even years. I congratulate the United Nations for its
continued support to the Iraqi transition process,
especially given the country’s climate of insecurity.
The population of Iraq, which has already faced so
many ordeals, must finally be able to live in peace. It
is, of course, the Iraqi people who must shoulder the
responsibility of guiding the political process, a
process that must lead to the creation of a new
parliament, a new constitution and a sovereign
Government. This Government must be capable of
ensuring the well-being of its citizens, as well as the
country’s security, with no external assistance. To date,
Belgium has allocated approximately €17 million to
the reconstruction process and we will provide air
transportation for the United Nations Assistance
Mission for Iraq (UNAMI) personnel between Amman
and Baghdad.
The proliferation of weapons of mass destruction
poses a serious threat to world security. The regime of
non-proliferation is jeopardized by an alarming
situation; the Democratic People’s Republic of Korea
must regain its place within this regime without delay.
43

The Islamic Republic of Iran is located in a region full
of tensions, and its security concerns are legitimate.
The international community should therefore take this
into account in its approach to the problem. And the
Iranian authorities must cooperate entirely with the
International Atomic Energy Agency and cease all
activities linked to the enrichment of uranium. By so
doing, Iran will contribute significantly to the
stabilization and prosperity of the region.
The tragedy in Beslan has proved once again that
terrorism attacks blindly. It goes without saying that no
form of terrorism is justifiable. The indignation and
analysis that such acts may provoke can in no way vary
according to the victim, the location, the aggressor or
the circumstances. Appropriate military means and
security measures will remain necessary in order to
fight terrorism, but means other than strictly military
ones are also required. Indeed, the environment in
which terrorism thrives is comprised of ideological,
socio-economic, political and other variables.
This is why I plead for a dialogue between the
West and the Arab and Muslim world, involving not
only political leaders but also spiritual leaders, and not
as a mere exchange of ideas or points of view, but in
order to identify the instruments that could deny such
barbarous acts all legitimacy and raison d’être, with a
view to finally bringing this appalling logic of death to
a halt.